DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 20 May 2022 has been entered. Claims 1-18 and 20 remain pending in the application (claim 19 has been cancelled). Applicant’s amendments overcome each and every objection to the specification and a majority of the objections to the claims previously set forth in the Non-Final Office Action dated 08 February 2022. Additionally, the applicant’s amendments to the claims overcome the invocation of 35 U.S.C. 112(f) as well as the rejections made under 35 U.S.C. 112(a), 112(b), 101, 102, and 103 previously set forth in the Non-Final Office Action dated 08 February 2022. 
Response to Arguments
Applicant’s arguments, see pages 15-18, filed 20 May 2022, with respect to the rejection(s) of claim(s) 1, 14, and 15 under 35 U.S.C. 102 as anticipated by Yokogawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C 103, Sambongi in view of Yokogawa.
Applicant’s arguments and amendments, see pages 10-11 and 18-19, filed 20 May 2022, with respect to the rejection of claim 16 under 35 U.S.C. 103, Yokogawa in view of Okuyama have been fully considered and are persuasive.  The rejection of claim 16 has been withdrawn. 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1: “the polarized pixels of the non-specific color has…” in line 8 should be “the polarized pixels of the non-specific color have…” for further clarity;
Claim 10: “based on specular reflection is white” in lines 3-4 should be “based on white specular reflection” for further clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sambongi et al. (USPGPub 20160163752 A1) in view of Yokogawa (USPGPub 20100282945 A1).

Regarding claim 1, Sambongi teaches an image processing apparatus, comprising: circuitry configured to: detect polarization properties of a non-specific color based on polarization properties of a specific color (green), pixel signals of unpolarized pixels of the non-specific color, and pixel signals of polarized pixels of the non-specific color (see figures 3, 8, and 9; ¶60, The second signal-processing unit 29 retrieves the image signals acquired by the second image-acquisition surface 3 from the buffer 27 and executes known bilinear or bicubic interpolation to generate polarization information for four directions for each pixel 3a. That is, the second signal-processing unit 29 generates four-channel image signals; ¶69, In this embodiment, A, C, and φ in the above equation are calculated from the polarization information for four directions; however, it is only necessary to acquire polarization information for at least three directions since there are three unknown parameters. Therefore, shape information can also be acquired using, as a sensor, an image-acquisition device 1 having three types of polarizing filter elements, as shown in FIGS. 8 and 9; and see ¶60-¶69 for further details), wherein the non-specific color is different from the specific color (green) (see figures 3, 8, and 9, having color filters R, B, G, and W; green being the specific color). However, Sambongi fails to explicitly teach wherein the polarized pixels of the non-specific color has fewer polarization directions than polarized pixels of the specific color.
	However, Yokogawa teaches the polarized pixels of the non-specific color has fewer polarization directions than polarized pixels of the specific color (green) (see figure 10, the polarized green pixels (i.e. specific color) have four different directions while each of the other pixels (i.e. non-specific color) have only two directions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sambongi to incorporate the teachings of Yokogawa to further include fewer polarization directions for the non-specific colors in order to simplify the calculation of polarization properties, allowing for a more efficient device.

Regarding claim 4, Sambongi as modified by Yokogawa teaches the image processing apparatus according to claim 1, wherein the circuitry is further configured to detect the polarization properties of the specific color (green) based on pixel signals of polarized pixels of the specific color (green) having at least two polarization directions and pixel signals of unpolarized pixels of the specific color (green) (Sambongi, see figures 3, 8, and 9; ¶60, The second signal-processing unit 29 retrieves the image signals acquired by the second image-acquisition surface 3 from the buffer 27 and executes known bilinear or bicubic interpolation to generate polarization information for four directions for each pixel 3a. That is, the second signal-processing unit 29 generates four-channel image signals; ¶69, In this embodiment, A, C, and φ in the above equation are calculated from the polarization information for four directions; however, it is only necessary to acquire polarization information for at least three directions since there are three unknown parameters. Therefore, shape information can also be acquired using, as a sensor, an image-acquisition device 1 having three types of polarizing filter elements, as shown in FIGS. 8 and 9; and see ¶60-¶69 for further details).

Regarding claim 5, Sambongi as modified by Yokogawa teaches the image processing apparatus according to claim 1, wherein the circuitry is further configured to; generate an unpolarized component image signal of the specific color based on pixel signals of unpolarized pixels of the specific color, and an unpolarized component image signal of the non-specific color based on the pixel signals of the unpolarized pixels of the non-specific color (Sambongi, ¶6, The present invention provides an image-acquisition device capable of simultaneously acquiring polarization information and color information without decreasing the resolution of the color information; and see ¶40-¶43 for further details); and generate a polarized component image signal of the specific color based on pixel signals of polarized pixels of the specific color, and a polarized component image signal of the non-specific color based on the pixel signals of the polarized pixels of the non-specific color (Sambongi, see figures 3, 8, and 9; ¶60, The second signal-processing unit 29 retrieves the image signals acquired by the second image-acquisition surface 3 from the buffer 27 and executes known bilinear or bicubic interpolation to generate polarization information for four directions for each pixel 3a. That is, the second signal-processing unit 29 generates four-channel image signals; ¶69, In this embodiment, A, C, and φ in the above equation are calculated from the polarization information for four directions; however, it is only necessary to acquire polarization information for at least three directions since there are three unknown parameters. Therefore, shape information can also be acquired using, as a sensor, an image-acquisition device 1 having three types of polarizing filter elements, as shown in FIGS. 8 and 9; and see ¶60-¶69 for further details).

Regarding claim 6, Sambongi as modified by Yokogawa teaches the image processing apparatus according to claim 5, wherein the circuitry is further configured to: execute a first filtering process on pixel signals of a first plurality of pixels (Sambongi 6a), wherein each of the first plurality of pixels has a same color and a same polarization direction (Sambongi, see figure 1, pixels 6a being red pixels with the same polarization direction, and performing a color filtering process on level 2), and generate the unpolarized component image signal and the polarized component image signal based on the first filtering process (Sambongi, see figures 3, 8, and 9; ¶60, The second signal-processing unit 29 retrieves the image signals acquired by the second image-acquisition surface 3 from the buffer 27 and executes known bilinear or bicubic interpolation to generate polarization information for four directions for each pixel 3a. That is, the second signal-processing unit 29 generates four-channel image signals; ¶69, In this embodiment, A, C, and φ in the above equation are calculated from the polarization information for four directions; however, it is only necessary to acquire polarization information for at least three directions since there are three unknown parameters. Therefore, shape information can also be acquired using, as a sensor, an image-acquisition device 1 having three types of polarizing filter elements, as shown in FIGS. 8 and 9; and see ¶60-¶69 for further details).

Regarding claim 8, Sambongi as modified by Yokogawa teaches the image processing apparatus according to claim 5, wherein the pixel signals of the polarized pixels and the unpolarized pixels of the specific color and the non-specific color include signals with white balance adjustment (Sambongi, ¶59, The first signal-processing unit 28 retrieves the image signals acquired by the first image-acquisition surface 2 from the buffer 27 and executes known demosaicing and white balance processing to generate three-channel RGB image signals for each pixel 2a).

Regarding claim 14, Sambongi teaches an image processing method, comprising: detecting polarization properties of a non-specific color based on polarization properties of a specific color, pixel signals of unpolarized pixels of the non-specific color, and pixel signals of polarized pixels of the non-specific color (see figures 3, 8, and 9; ¶60, The second signal-processing unit 29 retrieves the image signals acquired by the second image-acquisition surface 3 from the buffer 27 and executes known bilinear or bicubic interpolation to generate polarization information for four directions for each pixel 3a. That is, the second signal-processing unit 29 generates four-channel image signals; ¶69, In this embodiment, A, C, and φ in the above equation are calculated from the polarization information for four directions; however, it is only necessary to acquire polarization information for at least three directions since there are three unknown parameters. Therefore, shape information can also be acquired using, as a sensor, an image-acquisition device 1 having three types of polarizing filter elements, as shown in FIGS. 8 and 9; and see ¶60-¶69 for further details), wherein the non-specific color is different from the non-specific color (see figures 3, 8, and 9, having color filters R, B, G, and W; green being the specific color). However, Sambongi fails to explicitly teach wherein the polarized pixels of the non-specific color has fewer polarization directions than polarized pixels of the specific color.
	However, Yokogawa teaches the polarized pixels of the non-specific color has fewer polarization directions than polarized pixels of the specific color (green) (see figure 10, the polarized green pixels (i.e. specific color) have four different directions while each of the other pixels (i.e. non-specific color) have only two directions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sambongi to incorporate the teachings of Yokogawa to further include fewer polarization directions for the non-specific colors in order to simplify the calculation of polarization properties, allowing for a more efficient device.

Regarding claim 15, Sambongi teaches a non-transitory computer-readable medium having stored thereon, computer-executable instructions, which when executed by a computer, cause the computer to execute operations, the operations comprising: detecting polarization properties of a non-specific color based on polarization properties of a specific color, pixel signals of unpolarized pixels of the non-specific color, and pixel signals of polarized pixels of the non-specific color (see figures 3, 8, and 9; ¶60, The second signal-processing unit 29 retrieves the image signals acquired by the second image-acquisition surface 3 from the buffer 27 and executes known bilinear or bicubic interpolation to generate polarization information for four directions for each pixel 3a. That is, the second signal-processing unit 29 generates four-channel image signals; ¶69, In this embodiment, A, C, and φ in the above equation are calculated from the polarization information for four directions; however, it is only necessary to acquire polarization information for at least three directions since there are three unknown parameters. Therefore, shape information can also be acquired using, as a sensor, an image-acquisition device 1 having three types of polarizing filter elements, as shown in FIGS. 8 and 9; and see ¶60-¶69 for further details), wherein the non-specific color is different from the non-specific color (see figures 3, 8, and 9, having color filters R, B, G, and W; green being the specific color). However, Sambongi fails to explicitly teach wherein the polarized pixels of the non-specific color has fewer polarization directions than polarized pixels of the specific color.
	However, Yokogawa teaches the polarized pixels of the non-specific color has fewer polarization directions than polarized pixels of the specific color (green) (see figure 10, the polarized green pixels (i.e. specific color) have four different directions while each of the other pixels (i.e. non-specific color) have only two directions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sambongi to incorporate the teachings of Yokogawa to further include fewer polarization directions for the non-specific colors in order to simplify the calculation of polarization properties, allowing for a more efficient device.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sambongi et al. (USPGPub 20160163752 A1) in view of Yokogawa (USPGPub 20100282945 A1) as applied to claim 5 above, and further in view of Hirasawa et al. (WO 2016136085), using Hirasawa et al. (USPGPub 20180013988) as a translation.

Regarding claim 9, Sambongi as modified by Yokogawa teaches a color filter step and a polarizing step (Sambongi, see figures 1, 3, 8, and 9). However, the combination fails to teach wherein the circuitry is further configured to calculate a first color balance factor based on the polarization properties of the specific color and the polarization properties of the non-specific colors.
	However, Hirasawa teaches wherein the circuitry is further configured to calculate a first color balance factor based on the polarization properties of the specific color and the polarization properties of the non-specific colors (¶61, The correction processing unit 31 of the image processing unit 30 adjusts a gain of the polarized image generated by the imaging unit 20 for each color such that the polarized image processing unit 32 can perform processing without being affected by differences in illumination light, variations in the image pickup element, and so on).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sambongi and Yokogawa to incorporate the teachings of Hirasawa to further include performing color factor adjustments because it is common in all digital cameras, and doing so allows the user to capture images the look more natural. 

Regarding claim 10, Sambongi as modified by Yokogawa and Hirasawa teaches the image processing apparatus according to claim 9, wherein the circuitry is further configured to calculate the first color balance factor based on specular reflection is white (Hirasawa, ¶65, the correction processing unit 31 performs processing for each color by considering this polarization component as the specular reflection component and can detect the pixel position of the illumination by simply detecting a pixel position where the luminance of the polarization component is high in all the colors. Accordingly, the correction value is calculated such that this detected pixel position becomes white).

Regarding claim 11, Sambongi as modified by Yokogawa and Hirasawa teaches the image processing apparatus according to claim 9, wherein the circuitry is further configured to execute white balance adjustment on one of the unpolarized component image signal or the polarized component image signal based on the calculated first color balance factor (Hirasawa, ¶61, The correction processing unit 31 of the image processing unit 30 adjusts a gain of the polarized image generated by the imaging unit 20 for each color such that the polarized image processing unit 32 can perform processing without being affected by differences in illumination light, variations in the image pickup element, and so on. The correction processing unit 31 performs, for example, sensitivity variation correction for the image pickup element, shading correction for a lens, and white balance correction as correction processing).

Allowable Subject Matter
Claims 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 16, the prior art of record individually or combined fails to teach a solid-state imaging apparatus as claimed, comprising: pixels of a specific color configured to enable polarization properties of the specific color; and pixels of a non-specific color configured to detect polarization properties of the non- specific color, wherein the non-specific color is different from the specific color, and the pixels of the non-specific color comprise: unpolarized pixels of the non-specific color; and polarized pixels of the non-specific color having fewer polarization directions than polarized pixels of the specific color; a first scanning circuit configured to: generate a reset signal for each polarized pixel of a plurality of polarized pixels and each unpolarized pixel of a plurality of unpolarized pixels; more specifically in combination with control a first exposure period for each polarized pixel of the plurality of polarized pixels and a second exposure period for each unpolarized pixel of the plurality of unpolarized pixels based on the generated reset signal, wherein the second exposure period is shorter than the first exposure period; generate a first pixel signal for each polarized pixel of the plurality of polarized pixels based on the first exposure period; and generate a second pixel signal for each unpolarized pixel of the plurality of unpolarized pixels based on the second exposure period, wherein the first pixel signal has same sensitivity as the second pixel signal.
	Claims 17-18 and 20 are allowed because of their dependency on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-3, 7, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior are of record individually or combined fails to teach the image processing apparatus according to claim 1 as claimed, more specifically in combination with wherein the circuitry is further configured to detect the polarization properties of the non-specific color based on an azimuth angle of the specific color is equal to an azimuth angle of the non-specific color.
	Claim 3 is objected to because of its dependency on claim 2.

Regarding claim 7, the prior art of record individually or combined fails to teach the image processing apparatus according to claims 6, 5, and 1 as claimed, wherein the circuitry is further configured to: execute a second filtering process on pixel signals of a second plurality of pixels, wherein the second plurality of pixels is in a periphery of a target pixel position, and each of the second plurality of pixels has a color and a polarization direction identical to a pixel of the target pixel position; more specifically in combination with calculate a low-frequency component of the target pixel position for each color and for each polarization direction based on the second filtering process; calculate a high-frequency component of the target pixel position based on a first pixel signal of the target pixel position and the calculated low-frequency component of the target pixel position; and generate a second pixel signal of the target pixel position for each color and for each polarization direction based on the low-frequency component and the high- frequency component of the target pixel position.

Regarding claim 12, the prior art of record individually or combined fails to teach the image processing apparatus according to claims 11, 9, 5, and 1 as claimed, more specifically in combination with wherein the circuitry is further configured to; adjust a third color balance factor based on the calculated first color balance factor, the polarization properties) and a second color balance factor, wherein the second color balance factor is based on color information for reproducing a color white of a white subject, and execute the white balance adjustment based on the adjusted third color balance factor.
	Claim 13 is objected to because of its dependency on claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okuyama et al. (USPGPub 20130215285 A1): This reference teaches a scanning circuit (as mentioned in the previous Non-Final Office Action dated 08 February 2022).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878        

/JENNIFER D BENNETT/Examiner, Art Unit 2878